Title: To George Washington from Major General John Sullivan, 9 March 1779
From: Sullivan, John
To: Washington, George


Dear General,
Providence March 9th 1779,
I have the hono’r to inform your Excellency, that some time after Colo. Jacksons Corps arriv’d in this department, a number of his Officers presented a Memorial to me, setting forth, that, Colo. Jackson did not behave as He shoud have done in the Action of Monmouth, and expressing their dissatisfaction, in being commanded by an Officer, whose Courage and Conduct, they had powerful reasons to dispute; They likewise, requested, that a Court of Inquiry shou’d be immediately appointed, and they might be heard upon the occasion. As this Event took place but a few days before our March to Rhode Island, I in consequence, calld the General officers together, and they unanimously coincided with me in opinion that, however well founded the Charges alledg’d might prove on examination, the application at that time, was improper, and it wou’d (then) have been as improper in me, to have comply’d with their Prayer. My Answer to the Memorialists, was agreeable to this Sentiment; Since which, I have heard nothing on the Subject before this day; when, Colo. Jackson waited upon, and assurd me, that it was originally his intention, from the Moment he was appriz’d of the Report, to have demanded a Court of Inquiry, but delayd it, for reasons, which, He assignd me, and which, He proposes laying before the Court. As those Objections are now obviated, and his Accusers are Still under his immediate Command, or in the nieghbourhood, He has requested me, to beg your Excellency, to direct, that a Court be held, at a short date, in this department; or wherever, your Excellency may think proper. I have the hono’r to subscribe myself with all imaginable Esteem Yr Excellency’s, very hble Servt
Jno. Sullivan